Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed February 2, 2022 has been entered. Claims 1-11, 13-18 remain
pending in the application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11, 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over US 20180080995 A1 to Heinen in view of US 20030112010 A1 to Koch, US 20180208174 A1 to Kim,  KR 20180063613 A to Han et al. (hereinafter, Han), CN106740382B and US20170193392 A1 to Liu et al. (hereinafter, Liu).
Regarding claim 1, Heinen discloses:
a battery managing server of a vehicle, the server comprising: a communication device configured to receive vehicle data from at least one or more vehicles and weather information; and a controller {Heinen, Fig. 1, paragraph [0020]: a notification system 10 for remaining time of a battery, includes a remaining time [battery energy] calculator 100, a communication interface 110, a battery management system (BMS) 120, a vehicle monitoring system (VMS) 130, a control panel 140, a mobile terminal 150, a weather data service 160, a vehicle charging station database 170, and a network 180 [may be used for receiving vehicle data from one or more vehicles having the notification system]}. 
Heinen does not teach: wherein the controller is configured to: calculate battery available energy and ignition required energy based on the vehicle data and the weather information; compare the battery available energy with the ignition required energy to determine whether ignition of the vehicle is possible. Koch remedies this and teaches in paragraph [0049]: this indication can be used to determine [compare] whether the energy-storage battery will be able to start an internal combustion engine [ignition required energy] in the assumed temperature and state of charge conditions. 
Heinen in view of Koch does not teach: configure a DATA MART by classifying and processing necessary information among the vehicle data received from the at least one or more vehicles; perform distributed-processing on the DATA MART to store a distributed- processed DATA MART. Liu remedies this and teaches in paragraph [0026]: Cluster system 150 includes raw source data 152 and 154, data mart 156, input 158, output 160, a job scheduler 162, and jobs 164, cluster system 150 includes a cluster of multiple computing machines or devices that run distributed processing software, such as Apache Hadoop.
Heinen in view of Koch and Liu does not teach: wherein the necessary information includes information for a driving pattern analysis and information for a parking pattern analysis, wherein information for the driving pattern analysis includes the vehicle data including driving time, driving area, and driving characteristics of a user and wherein information for the parking pattern analysis includes the vehicle data including parking time and usage of the in-vehicle electronic device; perform a driving pattern analysis and a parking pattern analysis based on the distributed-processed DATA MART. Kim and Han remedy this and teach: {Kim, paragraph [0003]: a hybrid vehicle uses an internal combustion engine and power of a battery together to drive the vehicle / paragraph [0012]: The method for controlling driving of the hybrid vehicle according to the exemplary embodiment of the present invention may increase fuel efficiency of the vehicle using driving information (or a driving pattern) of the vehicle / paragraph [0013]: fuel consumption caused by a driver who aggressively starts the vehicle may be reduced and fuel efficiency deviation according to the driver may be reduced [driving characteristic of a user] / paragraph [0031]: energy consumption according to a repeated acceleration driving pattern of the vehicle needs to be managed [driving time is implied by driving pattern] / paragraph [0046]: the controller 305 may be configured to determine whether the determined type of the road is the street in a downtown (e.g., a more congested area)[driving area]. In particular, the street type may be detected based on the map table (e.g., a memory) that includes driving environment based on the average speed of the vehicle.}, {Han, abstract: a control unit determining durability of the battery based on a dark current consumed by the electric components [usage of in-vehicle electronic device] while parking a vehicle and parking time of the vehicle [parking pattern is implied]}. 
It would have been obvious to apply the common technique of distributed-processed DATA MART to the driving pattern analysis of Kim and the parking pattern analysis of Han. 
Heinen in view of CN106740382B teach: wherein the driving pattern analysis and the parking pattern analysis each include performing a clustering analysis based on the distributed-processed DATA MART and analyzing a state of charge (SOC) for each classified group by the clustering analysis {Heinen, paragraph [0007]: a notification method includes predicting a remaining time for a state of charge (SoC) of the battery to reach a predetermined level, based on the ambient temperature, the power demand, and the SoH}, {CN106740382B, page 6, lines 3-7, page 8, line 17-19: the anomaly processing model, based on rough set theory and SVM theory, uses time series analysis, variable analysis and cluster analysis methods to study the fitting of the above relationship. Firstly, the clustering data analysis method is used to preprocess the safety monitoring information of the electric vehicle, and the key components are extracted as the input of the mapping relationship to determine the initial topology of the mapping relationship; the remaining SOC of the part of the vehicle are monitored in real time. If the remaining SOC reaches the warning point and cannot reach the nearest charging service area, the rescue vehicle is actively contacted and rescued}. 
It would have been obvious to apply the clustering analysis taught by CN106740382B to the SOC analysis. 
As evidence by the above references, the data mart, distributed processing, driving pattern, parking pattern and clustering analysis were common methodologies in the pertinent art before the effective filing date, which may be used in vehicle-related analysis including battery managing.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the ignition capability check feature of Koch, the data mart and distributed processing features of Liu, the driving pattern of Kim, parking pattern of Han, clustering analysis of CN106740382B with the described invention of Heinen in order to adopt ignition required energy, driving pattern and parking pattern as criteria to evaluate battery available energy and to utilize data mart, distributed processing and clustering analysis in the evaluation. 
Similar reasoning applies to claim 10.
Regarding claim 2, which depends from claim 1, Heinen, Kim, Han teach: wherein the controller is configured to: calculate an SOC prediction value based on a driving pattern analysis result and a parking pattern analysis result {Heinen, paragraph [0007]; Kim, paragraphs [0003], [0031]; Han, abstract}. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the driving pattern feature of Kim and the parking pattern feature of Han with the described invention of Heinen in view of Koch, Liu, Kim, Han and CN106740382B in order to include the driving pattern and the parking pattern as factors of battery energy management.
Regarding claim 3, which depends from claim 1, Heinen, Kim, Han further teach: wherein the controller is configured to: calculate a battery temperature prediction value based on the driving time and the parking time, which are obtained from the vehicle data, and an ambient temperature, which is obtained from the weather information {Heinen, paragraphs [0008], [0041]: a processor executes the instructions to: predict temperature of the battery based on the ambient temperature; remaining time calculator uses the forecasted air temperature}, {Kim, paragraph [0031]}, {Han, abstract}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the battery temperature prediction feature of Heinen, with the described invention of Heinen in view of Koch, Liu, Kim, Han and CN106740382B in order to utilize driving time, parking time and ambient temperature as variables to manage the battery.
Regarding claim 4, which depends from claim 3, Heinen further teaches: wherein the controller is configured to: calculate the battery available energy based on the calculated SOC prediction value and the battery temperature prediction value {Heinen, paragraphs [0042], [0041]: the SoC is determined and reported to remaining time calculator 100; remaining time calculator 100 may also predict the ambient temperature of the battery}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the prediction feature for SOC and battery temperature by Heinen with the described invention of Heinen in view of Koch, Liu, Kim, Han and CN106740382B in order to use SOC and battery temperature as variables to manage the battery.
Regarding claim 5, which depends from claim 3, Heinen, Kim, Han further teach: wherein the controller is configured to: calculate the battery available energy when the driving time is less than a first arbitrary time, the parking time is not less than a second arbitrary time, and the ambient temperature is lower than an arbitrary temperature {Kim discloses the driving time as a variable for battery management (paragraph [0031]); Han discloses the parking time as a variable for battery management (abstract); Heinen discloses the ambient temperature as a variable for battery management (paragraph [0041]). Based on these disclosures, utilizing certain values for driving time, parking time, and ambient temperature as thresholds for the calculating of the battery available energy is in the knowledge generally available to one of ordinary skill in the art}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the driving time variable of Kim, the parking time variable of Han, and the ambient temperature variable of Heinen with the described invention of Heinen in view of Koch, Liu, Kim, Han and CN106740382B in order to provide a set of values under which the batter energy should be kept.
Regarding claim 6, which depends from claim 1, Heinen further teaches: wherein the controller is configured to: allow a message for guiding a status of battery to be output to the vehicle or an electronic device of a user based on the calculated battery available energy {Heinen, paragraph [0070]: remaining time calculator 100 generates a notification including a message representing the remaining time via control panel 140 or mobile terminal 150}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the notification feature of Heinen with the described invention of Heinen in view of Koch, Liu, Kim, Han and CN106740382B in order for the user to be informed about the battery status.
Similar reasoning applies to claim 15.
Regarding claim 7, which depends from claim 1, Koch further teaches: wherein the controller is configured to: when the battery available energy is less than the ignition required energy, determine that the ignition of the vehicle is impossible {Koch, paragraph [0049]: this indication can be used to determine whether the energy-storage battery will be able to start [ignite] an internal combustion engine in the assumed temperature and state of charge conditions}. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the indication feature of Koch with the with the described invention of Heinen in view of Koch, Liu, Kim, Han and CN106740382B in order to provide a decision whether to start a vehicle is possible.
Similar reasoning applies to claim 16.
Regarding claim 8, which depends from claim 7, Koch and Heinen further teach: wherein the controller is configured to: when it is determined that the ignition of the vehicle is impossible, allow a notification of a state where the ignition of the vehicle is impossible, to be provided {Koch, paragraph [0049]; Heinen, paragraph [0070]: the controller is configured to: allow a message for guiding a status of battery to be}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the determining feature of Koch and the notification feature of Heinen with the described invention of Heinen in view of Koch, Liu, Kim, Han and CN106740382B in order to notify the fact that it is not possible to start a vehicle.
Similar reasoning applies to claim 17.
Regarding claim 9, which depends from claim 8, CN106740382B further teaches: wherein the controller is configured to: allow a system controlling allocation of an emergency rescue vehicle or a maintenance center around the vehicle to be notified depending on the state where the ignition of the vehicle is impossible {CN106740382B, page 8, line 17-19: If the remaining SOC reaches the warning point and cannot reach the nearest charging service area, the rescue vehicle is actively contacted and rescued}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the emergency contacting feature of CN106740382B with the described invention of Heinen in view of Koch, Liu, Kim, Han and CN106740382B in order to extend notification to external emergency rescue systems.
Similar reasoning applies to claim 18.
Regarding claim 11, which depends from claim 10, Heinen further teaches: wherein the calculating of the battery available energy includes: calculating an SOC prediction value based on the vehicle data; and calculating a battery temperature prediction value based on the vehicle data and the weather information {Heinen, fig. 1, paragraphs [0042], [0041], [0020]: the SoC is determined and reported to remaining time calculator 100; remaining time calculator 100 may also predict the temperature of the battery; a notification system 10 for remaining time of a battery, includes a vehicle monitoring system (VMS) 130, a weather data service 160}. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the prediction feature for SOC and battery temperature by Heinen with the described invention of Heinen in view of Koch, Liu, Kim, Han and CN106740382B in order to use SOC and battery temperature as variables to manage the battery.
Regarding claim 13, which depends from claim 11, Heinen, Kim, Han further teach: wherein the calculating of the battery temperature prediction value includes: calculating a battery temperature prediction value based on the driving time and the parking time, which are obtained from the vehicle data, and an ambient temperature, which is obtained from the weather information {Heinen teaches a processor executes the instructions to: predict temperature of the battery based on the ambient temperature, (paragraph [0008] / remaining time calculator uses the forecasted air temperature, (paragraph [0041])}; {Kim teaches the driving time as the vehicle data (paragraph [0031])}; {Han teaches the parking time as the vehicle data (abstract)}. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the battery temperature prediction feature of Heinen, the driving time feature of Kim and the parking time feature of Han with the described invention of Heinen in view of Koch, Liu, Kim, Han and CN106740382B in order to utilize driving time, parking time and ambient temperature as variables to manage the battery.
Regarding claim 14, which depends from claim 13, wherein the calculating of the battery available energy includes: calculating the battery available energy when the driving time is less than a first arbitrary time, the parking time is not less than a second arbitrary time, and the ambient temperature is lower than an arbitrary temperature {Kim, paragraph [0031]; Han, abstract; Heinen discloses the ambient temperature as a variable for battery management (paragraph [0041)}.
Based on these disclosures, utilizing certain values for driving time, parking time, and ambient temperature as thresholds for the calculating of the battery available energy is in the knowledge generally available to one of ordinary skill in the art. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the driving time variable of Kim, the parking time variable of Han, and the ambient temperature variable of Heinen with the described invention of Heinen in view of Koch, Liu, Kim, Han and CN106740382B in order to provide a set of values under which the batter energy should be kept.

Response to Arguments
Applicant's arguments filed February 2, 2022 have been fully considered but they are not persuasive. Applicant argued that the amended claims 1 and 10 describe invention of applying “DATA MART” and “clustering analysis” to the vehicle battery managing task defined by other elements of the amended claims and the cited references do not teach them. 
It is noted that DATA MART and clustering analysis are standard data processing techniques that can be applied to any engineering task. Further, the original disclosure only discloses simple adoption of DATA MART and clustering analysis for the task described in the claims, and does not provide any modification or adjustment of DATA MART and clustering analysis in the adoption process. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANMIN PARK whose telephone number is (408)918-7555. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine L Gort can be reached on (571)272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C.P./Examiner, Art Unit 3661                                                                                                                                                                                                        
/SZE-HON KONG/Primary Examiner, Art Unit 3661